Citation Nr: 0906576	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neurogenic 
bladder, secondary to service-connected back disorder.  

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 
1988.  He also had additional service with the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The Veteran testified at a Travel Board hearing in September 
2008.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's neurogenic bladder has been related to his 
service-connected back disorder.


CONCLUSION OF LAW

The criteria for service connection for a neurogenic bladder 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for a 
neurogenic bladder which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1131.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA, however, will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The Veteran seeks entitlement to service connection for a 
neurogenic bladder, secondary to his service-connected 
thoracic spine disorder.

VA outpatient treatment records dated in 2006 show that the 
Veteran was diagnosed and treated for a neurogenic bladder.  

In a May 2006 VA treatment record, the Veteran's treating 
urologist stated that the Veteran's neurogenic bladder 
probably preceded the back injury, etiology undetermined, and 
that the entire problem had been complicated by the back 
injury and was now related.  

In an August 2006 VA treatment record, the Veteran's treating 
urologist once again opined that the Veteran's neurogenic 
bladder disease was related to his injury sustained while on 
active duty.  

On VA examination in April 2007, the examiner was unable to 
resolve the issue without resort to mere speculation on the 
basis that MRI reports of the spine did not show any nerve 
compression.   

Following VA examination in August 2007, the examiner 
concluded that the Veteran did not demonstrate a neurological 
cause for his neurogenic bladder and that further tests to 
evaluate the nerves to the bladder were not possible.  

The Board finds that the evidence is in relative equipoise 
regarding whether the Veteran's service-connected back 
disorder has resulted in his current neurogenic bladder.  
Despite the two VA examiners who could not find a neurologic 
cause for the Veteran's neurogenic bladder, the Veteran's 
treating VA physician specifically related his back injury to 
the neurogenic bladder.  Therefore, giving the Veteran the 
benefit of the doubt, the Board finds that the evidence of 
record is sufficient to grant service connection for a 
neurogenic bladder.
 

ORDER

Entitlement to service connection for a neurogenic bladder is 
granted.


REMAND

The Veteran's claim for service connection for a skin 
disorder warrants further development.

Of record is a March 1994 medical treatment request from a 
senior health technician with the Arizona Air National Guard 
in which it is noted that from October 1 to 10, 1993, (during 
a period of active duty) the Veteran was on tour in South 
America when he noticed a fungal type infection on both feet.  
It was reported that the Veteran thought the problem was 
athletes' feet and he did not report the condition to the 
unit; however, the problem had continually gotten worse to 
the point where he had difficulty wearing shoes and 
experienced pain with walking.   

The Veteran underwent a VA skin examination in October 2004 
in which he reported that he had a fungal infection of his 
hands and feet.  The examiner concluded that the Veteran's 
skin condition was eczema and not a fungal infection; 
however, the examiner did not comment whether this was the 
same condition first shown in October 1993.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination to determine the current 
nature and likely etiology of the claimed 
skin disorder.  The claims folder must be 
made available to the examiner.  Based on 
the examination and review of the claims 
file, the examiner should clarify the 
nature of any current skin disorder, and 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
demonstrated skin disorder had its onset 
during service, specifically in October 
1993 while on duty in South America.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.

2.  After completion of the foregoing, 
readjudicate the Veteran's claim for 
service connection for a skin disorder. If 
the determination of this claim remains 
unfavorable to the Veteran, the AMC must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


